USCA11 Case: 20-12934    Date Filed: 04/01/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12934
                         Non-Argument Calendar
                       ________________________

              D.C. Docket No. 5:15-cr-00003-LAG-CHW-13



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

KEVIN LORENZ TAYLOR,


                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (April 1, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and LUCK, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-12934       Date Filed: 04/01/2021   Page: 2 of 2



      Kevin Lorenz Taylor, a federal prisoner, appeals pro se the denial of his

motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A). The district court

denied Taylor’s motion “without prejudice because [he] ha[d] neither exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on [his] behalf; nor [had] 30 days lapsed since the receipt of such a request by the

Warden” of Yazoo City Low FCI. See id. § 3582(c)(1)(A)(i). But Taylor attached

to his motion a request for compassionate release that he submitted to the Warden

on February 27, 2020. The government concedes that Taylor exhausted his

administrative remedies by filing his request more than 30 days before he filed his

motion in the district court. See id. And while Taylor’s appeal was pending, we

held in United States v. Harris, No. 20-12023, slip op. at 5 (11th Cir. Mar. 2,

2021), that “[s]ection 3582(c)(1)(A)’s exhaustion requirement is not

jurisdictional[.]” Because the district court could entertain Taylor’s motion, we

vacate the order that denied Taylor’s motion for failure to exhaust and remand for

further proceedings.

      VACATED AND REMANDED.




                                          2